DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 April 2021.
3.	Applicant’s election without traverse of Species 3) Fig. 8b (claims 1-10 and 13-17) in the reply filed on 19 April 2021 is acknowledged.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,538,836. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1, for example, fully encompasses and thus is broader in scope than claim 1 of U.S. Patent No. 9,538,836 since instant 1 does not require the plurality of bristles being tapered.




Claim Objections
6.	Claim 16 is objected to because of the following informalities:
	Claim 16, line 5, please correct “at least one second bristles”.
Appropriate correction is required.

    Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 3-5, 7, 8 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 11-290133 (hereinafter Noriko et al.).
As for claim 1, Noriko et al. discloses in Figs. 1-5 and 10, for example, an oral care implement comprising: a head 2 having a face with a tuft hole 21 therein; a plurality of bristles 1 disposed within the tuft hole 21 and arranged in a bristle tuft (Fig. 5) that extends from the face of the head 2, the bristle tuft comprising a first subset of the bristles 1 and a second subset of the bristles 1 (picking and choosing “subsets” as shown in Fig. 5); wherein each of the bristles 1 comprises a longitudinal axis and a transverse cross-sectional profile having a major axis and a minor axis (Figs. 3 and 5; rectangular cross-section bristles; see Abstract), the major axes of the bristles being longer than the minor axes of the bristles 1 (rectangular cross-section bristles);  wherein the major axes of the bristles 1 of the first subset are non-parallel to the major axes of the bristles 1 of the second subset (merely picking and choosing bristles 1 and “subsets” as shown in Fig. 5).
	As for claim 3, wherein the transverse cross-sectional profile of each of the bristles 1 is a rectangle (Figs. 1, 3 and 5).
	As for claim 4, wherein a free end of each of the bristles 1 deflects a first distance from the longitudinal axis when a transverse force is applied to the free end of the bristle in a direction parallel to the minor axis, and wherein the free end of each of the bristles deflects a second distance from the longitudinal axis when the transverse force is applied to the free end of the bristle in a direction parallel to the major axis, the second distance being less than the first distance (Figs. 3, 5 and 10).
As for claim 5, wherein the bristles 1 of the first subset are aligned along a first axis and wherein the bristles1 of the second subset are aligned along a second axis that is parallel to and spaced apart from the first axis (Figs. 1 and 2), and wherein the major axes of the bristles 1 of the first subset are perpendicular to the major axes of the bristles 1 of the second subset (merely picking and choosing bristles 1 and “subsets” as shown in Fig. 5).
As for claim 7, wherein the tuft hole 21 has a non-oval transverse cross-sectional profile (Figs. 1 and 5).
As for claim 8, it would appear that the (round) tuft as shown in plan in Fig. 5 would be set in the (round) tuft holes 21 as shown in Fig. 1 and thus the bristles of the first subset have major axes that extend substantially parallel to one another and to a longitudinal axis of the head and the bristles of the second subset have major axes that extend substantially parallel to one another and perpendicular to the longitudinal axis of the head, and wherein the major axes of each of the bristles of the first subset are perpendicular to the major axes of each of the 
As for claim 13, wherein the major axes of the bristles 1 of the first subset are perpendicular to the major axes of the bristles 1 of the second subset (by merely picking and choosing bristles 1 and “subsets” as shown in Fig. 5).
As for claim 14, wherein the plurality of bristles of the bristle tuft consists of the first and second subsets of the bristles (by merely picking and choosing bristles 1 and “subsets” as shown in Fig. 5 and since not all bristles of each subset must be chosen to meet claims 1 or 13).
As for claim 15, wherein each of the plurality of bristles of the bristle tuft is either parallel to or perpendicular to each of the other of the plurality of bristles of the bristle tuft (by merely picking and choosing bristles 1 and “subsets” as shown in Fig. 5).
As for claim 16, Noriko et al. discloses in Figs. 1-5 and 10, for example, an oral care implement comprising: a head 2 having a face with a tuft hole 21 therein; a plurality of bristles 1 disposed within the tuft hole 21 and arranged in a bristle tuft that extends from the face of the head, the bristle tuft comprising at least one first bristle 1 and at least one second bristles 1; wherein each of the at least one first and second bristles 1, 1 comprises a longitudinal axis and a transverse cross-sectional profile having a major axis and a minor axis (Figs. 3 and 5; rectangular cross-section bristles; see Abstract), the major axes of the at least one first and second bristles 1, 1 being longer than the minor axes of the at least one first and second bristles 1, 1 (Figs. 3 and 5; rectangular cross-section bristles; see Abstract); and wherein the major axes of the at least one first bristle is perpendicular to the major axis of the at least one second bristle (by merely picking and choosing bristles 1 as shown in Fig. 5).
As for claim 17, Noriko et al. discloses in Figs. 1-5 and 10, for example, an oral care implement comprising: a head 2 having a face with a tuft hole 21 therein; a plurality of bristles 1 disposed within the tuft hole 21 and arranged in a bristle tuft that extends from the face of the head, the bristle tuft comprising a first subset of the bristles 1 and a second subset of the .

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noriko et al. in view of U.S. Patent No. 3,613,143 (hereinafter Muhler).
Noriko et al. discloses all of the recited subject matter as previously recited above with the exception the transverse cross-sectional profile of the bristles of the first subset has a first shape, and wherein the transverse cross-sectional profile of the bristles of the second subset has a second shape that is different than the first shape. The patent to Muhler teaches in Figs. 6 and 7, for example, the concept of a plurality of bristles within a bristle tuft 46 comprising a first one of the bristles 50 and a second one of the bristles 52, wherein the transverse cross-50 has a first shape, and wherein the transverse cross-sectional profile of the second one of the bristles 52 has a second shape that is different than the first shape (col. 5, lines 19-63). It would have been obvious to one of ordinary skill in the art to have modified the Noriko et al. oral care implement such that the transverse cross-sectional profile of the bristles of the first subset has a first shape, and wherein the transverse cross-sectional profile of the bristles of the second subset has a second shape that is different than the first shape as suggested by Muhler to vary and/or improve the cleaning efficacy in removing plaque and/or varying the overall brushing feel during use of the oral care implement.

	Allowable Subject Matter
13.	Claims 2, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to rider is pertinent to an oral care implement with non-circular cross-section bristles.


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723